DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3, lines 3-4, recites “and RZ2 represents an arbitrary substituent other than the cyano group.”  This is indefinite for two reasons.  First, it is unclear what constitutes an “arbitrary substituent” or that the term “arbitrary substituent” is sufficient defined that it is clear that the Applicant’s invention is clearly defined.  Second, line 4 makes reference to “the cyano group,” however it is not clear that there is antecedent basis for the “cyano group.”  Claim 3 does not recite a cyano group and while claim 3 depends from claim 1 it is not clear that the formula (Z) of claim 3 is the same as the methacrylonitrile monomer recited in pending claim 1.  Claim 3 reads as though the monomer unit of formula (Z) is a separate monomer from the methacrylonitrile monomer recited in pending claim 1.  In this case there is no antecedent basis for the cyano group a cyano group” (emphasis added).  Additionally, the term “arbitrary substituent” should be better defined to reflect the invention the Applicant has invented.

Allowable Subject Matter
Claims 1-2 and 4-12 are allowed.
The following is an examiner’s statement of reasons for allowance: the invention recited in the Applicant’s claims is not taught in the prior art.  The closest available prior art is represented by Someda et al. (US PGP 2006/0278843) and Hirai (US PGP 2006/0008721).  Someda teaches a toner ([0035]) comprising a binder resin having a high loading of acrylonitrile in polymer binder (see Examples, [0058-0121]).  Someda does not teach any inventive examples of binder resins having methacrylonitrile nor does Someda teach the use of an azo dye.  Hirai teaches a color toner that may comprises an azo pigment ([0056-57]).  However, Hirai does not teach a relationship between a binder resin having a methacrylonitrile monomer and a content of an azo pigment, nor does Hirai teach a binder resin having a methacrylonitrile monomer.  Furthermore, the Applicant has demonstrated unexpectedly superior results that would have precluded the combination of teachings of Someda and Hirai.  Specifically, the Applicant has shown in the inventive and comparative examples of the instant specification that combining a binder resin with methacrylonitrile and an azo dye within the parameters recited in pending claim 1 gives unexpectedly superior properties over .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER L VAJDA whose telephone number is (571)272-7150. The examiner can normally be reached 7:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571)272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/PETER L VAJDA/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        02/11/2022